United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT

                                           No. 97-1006


George Gerdes,                      *
                                    *
                 Appellant,         *
                                    * Appeal from the United States
           v.                       * District Court for the
                                    * Northern District of Iowa.
Swift-Eckrich, Inc., doing business *as
Armour Foods,                       *
                                    *
                  Appellee.         *


                                 Submitted:       June 12, 1997

                                                                        Filed:      September 11,
1997


Before MURPHY, HEANEY, and NORRIS,1 Circuit Judges.


HEANEY, Circuit Judge.

       George Gerdes appeals from the district court’s grant of summary judgment to Swift-Eckrich, Inc.
(“Armour”) on Gerdes’s claim under the Americans With Disabilities Act, 14 U.S.C. § 12101 (“ADA”). We
affirm.




   1
   The Honorable William A. Norris, United States Circuit Judge for the United States
Court of Appeals for the Ninth Circuit, sitting by designation.
                                                  1
                                    I.

      Gerdes began working as a maintenance supervisor at Armour’s
processing plant in Mason City, Iowa in 1978 and became a maintenance
foreman in 1980. In 1991, Gerdes underwent coronary bypass surgery after
which he returned to work without restriction. In 1994, Gerdes underwent
coronary angioplasty.     After he recovered, his physician, Dr. Joseph
Cookman, sent a letter to Armour on September 16, 1994 indicating that
although Gerdes should continue working, Dr. Cookman “strongly request[ed]
and recommend[ed] that [Gerdes] work no more than forty hours per week.”
(J.A. at 1.)

      In October 1994, Armour’s Human Resources Manager, Daryl Johnson,
wrote to Dr. Cookman inquiring whether Gerdes’s forty-hour restriction was
temporary or permanent and whether Gerdes should refrain from other
activities. (J.A. at 2.) In a letter dated November 8, 1994, Dr. Cookman
responded that Gerdes’s restrictions were permanent, and that Gerdes should
refrain from excessive lifting and “exposure to hazardous work environments
such as exhaust fumes, wide temperature variations, and other environmental
hazards.” (J.A. at 4.) On January 6, 1995, a representative from the
Armour Employee Benefits office sent Dr. Cookman Gerdes’s job description
and solicited Dr. Cookman’s opinion on Gerdes’s ability to work within the
packing plant’s environment.     (J.A. at 7.)   On April 3rd, Dr. Cookman
reiterated his opinion that, on a permanent basis, Gerdes should not work
more than forty hours a week and that he should avoid exposure to extreme
variations in temperature, to noxious fumes, dust and other potentially
harmful materials. (J.A. at 15.)
      On July 13, 1995, Johnson wrote to Gerdes inquiring whether Gerdes’s
medical condition had changed. (J.A. at 109.) He also requested that
Gerdes meet with Armour representatives to discuss his condition and
possible accommodations to assist him in returning to work.        Id.   In
response, Gerdes’s attorney wrote to Armour indicating that Gerdes had
already provided the information Armour was requesting and




                                    2
directing the company to send all future inquiries through the attorney. On February 26, 1996,
Johnson again requested medical information from Gerdes. Johnson restated
the restrictions Dr. Cookman imposed on Gerdes and indicated that
“[w]ithout more from Dr. Cookman or others, we must interpret these
restrictions literally.” (J.A. at 141.) Johnson also expressed Armour’s
continued desire to assess Gerdes’s condition and whether Armour could
accommodate Dr. Cookman’s restrictions.

      On April 8, 1996, Dr. Cookman wrote to Johnson “clarify[ing] [the]
recommendations [he] made in the past with respect to Mr. Gerdes’[s]
ability to continue working with his coronary artery disease.” (J.A. at
143.) While Dr. Cookman indicated that the forty-hour-week restriction
remained his principal recommendation for Gerdes, he modified his previous
recommendations as follows:

             I did not say then, nor do I say           now that Mr. Gerdes can
       never, ever lift anything heavy or he            can never be exposed to
       cold or an occasional fume. My only              recommendation was that
       this not be a principle [sic] part of            his work environment. .
       . .

             . . . All of my recommendations regarding Mr. Gerdes’[s]
       number of hours worked as well as exposure to other
       environmental hazards, have to be given a reasonable
       interpretation. I certainly think it is acceptable for him to
       work in the area of 40-45 hours, but I would not want him to
       work a 50, 60, or 70 hour work-week. . . .

(J.A. at 143-44.) Dr. Cookman likewise indicated that his recommendations
regarding Gerdes’s exposure to a hazardous work environment needed a
reasonable interpretation. Id. He suggested that Gerdes should refrain
from “excessive or continuous exposure” to environmental hazards and that
Gerdes could minimize the risks associated with such exposure by wearing
a mask or appropriate clothing. Id. After receiving Dr. Cookman’s April
8th letter, Johnson telephoned Gerdes to inform him that a third-shift
maintenance supervisor position was open and asked Gerdes to




                                              3
meet with Armour representatives about returning to work. In light of Dr.
Cookman’s modified restrictions, Armour determined that Gerdes could return
to work as a maintenance supervisor, which he did in April 1996.

      After obtaining the appropriate right-to-sue letters, Gerdes had
previously filed an amended complaint in federal court in November 1995,
alleging that Armour had discriminated against him in violation of the
ADA.2 After discovery, Armour moved for summary judgment. The district
court granted Armour’s motion, holding Gerdes was not disabled within the
meaning of the ADA.3 We affirm.

                                          II.

      Summary judgment is proper only when there are no genuine issues of
material fact to be resolved, and the moving party is entitled to judgment
as a matter of law. Fed. R. Civ. P. 56(c). We review a grant of summary
judgment de novo, applying the same standard as the district court. Kaplon
v. Howmedica, Inc., 83 F.3d 263, 266 (8th Cir. 1996). When considering a
grant of summary judgment, we view all of the facts in the light most
favorable to the nonmoving party. Rifkin v. McDonnell Douglas Corp., 78
F.3d 1277, 1280 (8th Cir. 1996).




   2
    The ADA prohibits discrimination “against a qualified individual with a disability
because of a disability in regard to . . . the hiring, advancement, or discharge of
employees, employment compensation, . . . and other terms, conditions and privileges
of employment.” 42 U.S.C. § 12112(a).
   3
    The district court alternatively held that: (1) even if Gerdes was disabled under the
ADA, his medical restrictions prevented him from being a “qualified individual” as
defined by the ADA; and, (2) even were he qualified, Gerdes was primarily responsible
for the breakdown in Armour’s efforts to “reasonably accommodate” his disability.
Because we hold that Gerdes was not disabled within the definition of the ADA, we
need not consider these issues.
                                           4
      To establish a prima facie case of discrimination under the ADA,
Gerdes must show that he is disabled within the meaning of the ADA,4 that
he is qualified to perform the essential functions of the job with or
without accommodation, and that he suffered an adverse employment action
from which an inference of unlawful discrimination arises.   Webb v. Garelick
Mfg. Co., 94 F.3d 484 (8th Cir. 1996). In Webb, we stated:
                 The purpose of the ADA is broad and remedial: It is designed to provide “a clear and
       comprehensive national mandate for the elimination of discrimination against individuals with
       disabilities.” 42 U.S.C. § 12101(b)(1). . . . A person is substantially limited in the major life
       activity of working if she is “significantly restricted in the ability to perform either a class of
       jobs or a broad range of jobs in various classes as compared to the average person having
       comparable training, skills, and abilities.” 29 C.F.R. § 1630.2(j)(3)(I).

Id. at 487. See also Aucutt v. Six Flags Over Mid-America, Inc., 85 F.3d 1311, 1319 (8th Cir. 1996) (employee
not disabled within meaning of ADA absent evidence showing inability to perform class of jobs or broad range
of jobs in various classes); Wooten v. Farmland Foods, 58 F.3d 382, 386 (8th Cir. 1995) (although “working”
is a major life activity under the ADA, “working” does not mean working at a particular job of that person’s
choosing). We further stated that, in this context, “the ADA is [fundamentally] concerned with preventing
substantial personal hardship in the form of [a] significant reduction in a person’s real work opportunities.”
Webb, 94 F.3d at 488.




     4
      The ADA includes within the definition of “disabled” a person “regarded” as
having “a physical or mental impairment that substantially limits one or more . . . major
life activities . . . .” 42 U.S.C. §§ 12102(2)(A), (C).
                                                        5
      Gerdes asserts that Armour regarded him as disabled based on the
medical limitations he faced due to his heart condition.5 He argues that
Armour’s perceptions were erroneous and not based on specific medical
information. Moreover, he asserts that the disability Armour perceived
would prevent him from engaging in the major life activities of lifting and
being exposed to temperature variations and environmental hazards. Armour
responds that it based its conduct on Gerdes’s actual medical restrictions.
Additionally, it attempted to work with Gerdes throughout the period in
question to see if his condition had improved or if Armour could
accommodate the restrictions imposed by Dr. Cookman.

      Under the Webb standard, the district court was justified in finding
that Gerdes was not disabled under the ADA, despite the fact that his
medical restrictions prevented him from performing all the duties of a
maintenance supervisor at a meat packing plant. We addressed a similar
question in Wooten, where an employee of a meat packing plant developed a
medical condition that prompted his doctor to issue written restrictions
of the employee’s work activity. Wooten, 58 F.3d at 384. The restrictions
limited the employee to “light duty--no work with meat products--no work
in cold environment--lifting 10 lbs. frequently 20 lbs. maximum.” Id. The
employer met unsuccessfully with the employee to gain a better
understanding of the employee’s limitations, after which the employer
discharged the employee, citing the unavailability of jobs that would
accommodate the medical restrictions at the plant.         Id.   After his
discharge, the employee filed an ADA claim against his employer.        We
affirmed a grant of the employer’s motion for summary judgment, holding
that the employee was not disabled within the meaning of the ADA and that
the employer acted based on the doctor’s written restrictions on the
employee’s activities rather than a discriminatory motive or perception
that the employee was disabled. Id. at 386.




   5
   Gerdes does not assert that he is actually disabled, but rests his ADA claim on the
premise that Armour regarded him as such.
                                          6
      The facts of this case are nearly identical to Wooten.        Armour
considered Dr. Cookman’s restrictions to prevent Gerdes from working
specifically as a maintenance supervisor or foreman as those jobs are
performed at Armour. Gerdes presents no evidence to support the assertion
that Armour considered Gerdes unable to work at a broad class or broad
range of jobs. Armour also considered placing Gerdes in a security guard
or warehouse position that would have accommodated his restrictions, but
none was available at the Mason City plant. Moreover, Armour made repeated
efforts to evaluate Gerdes’s condition and, once Dr. Cookman modified
Gerdes’s limitations, promptly reinstated Gerdes as a maintenance
supervisor.

      Having failed to show he was disabled as defined by statute, Gerdes
does not present a prima facie case of discrimination under the ADA.
Therefore, the district court properly granted Armour’s motion.

                                  III.

      Based on the foregoing, we affirm the district court’s grant of
Armour’s motion for summary judgment.

     A true copy.

           Attest.

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    7